Title: To George Washington from Alexander Martin, 18 January 1790
From: Martin, Alexander
To: Washington, George



Sir,
North Carolina Jany 18th 1790

As Brigadier General Martin of Washington District in this State, Agent of Indian Affairs has been criminated as he is informed before your Excellency and Congress, by a certain Bennet Belew for some mal-practises in his Agency, more particularly for a Letter said Gen. Martin should have written to

Alexander McGilveray one of the Chiefs of the Creek Nation, to whom some particular Resolutions of Congress were said to be improperly communicated. In justification of himself he hath had that Transaction investigated by a Committee of both Houses of the General Assembly of this State, and a Report in his Favor hath been made, and concurred with by the General Assembly. At his Request I beg Leave to present the same to your Excellency, he considering himself to deserve well heretofore of the public, that any unfavorable Impressions that may have been made as to his Conduct in this Business may be done away. As to any other Charges exhibited against him by Belew, they are unknown here, but when your Excellency is informed as to Belew’s Character, Genl Martin flatters himself they will have little Weight without being supported by better Authority. Brigr Genl Charles McDowel of Morgan District hath certified to me the Character of Belew which is enclosed for your Excellency’s perusal.
Since my personal Acquaintance with Gen. Martin, which hath been for eight or nine years past, he hath been a Member of the General Assembly for Greene County in Washington District and Agent for Indian Affairs both for Virginia and North Carolina, in which Stations he hath served with Reputation, and generally conducted himself to public Satisfaction.
Should your Excellency from the above Representation, entertain with me any favorable Opinion of General Martin, he sollicits your Excellency for a Continuance of his Agency for Indian Affairs, being well versed in the same in such Departments to the Southward your Excellency will please to allot, & honour him with. I have the Honour to be with the greatest Respect your Excellencys most obedient humble Servant

Alex: Martin

